Citation Nr: 0012982	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  97-32 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hiatal hernia.

4.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable evaluation for hemorrhoids.

6.  Entitlement to a compensable evaluation for history of 
right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to July 
1996.  

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Montgomery 
Alabama, Regional Office (RO) of the Department of Veteran 
Affairs (VA).  

As discussed below, the issue of the evaluation of the 
service-connected bilateral hearing loss is remanded to the 
RO.


FINDINGS OF FACT

1.  The record does not contain competent evidence of a nexus 
between the veteran's current complaints of headaches and an 
inservice disease or injury.

2.  The record does not contain competent evidence of a nexus 
between the veteran's current complaints of tinnitus and an 
inservice disease or injury.

3.  The record does not contain competent evidence of a 
current hiatal hernia disability.

4.  By a rating decision in April 1998, of which the veteran 
was informed in a supplemental statement of the case in the 
same month, the RO granted service connection and assigned 
noncompensable disability evaluations for hemorrhoids and for 
history of a right knee injury.

5.  The veteran filed a notice of disagreement with the 
evaluations assigned for the service-connected hemorrhoids 
and right knee disability in June 1998.

6.  The RO issued a statement of the case concerning the 
evaluation of the service-connected hemorrhoids and right 
knee disability in July 1998.

7.  The veteran did not file a substantive appeal concerning 
the evaluation of the service-connected hemorrhoids or right 
knee disability.


CONCLUSIONS OF LAW

1.  The claim for service connection for headaches is not 
well grounded.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

2.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).

3.  The claim for service connection for hiatal hernia is not 
well grounded.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

4.  A timely substantive appeal was not filed regarding the 
issue of the initial disability evaluation assigned for the 
service-connected hemorrhoids.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.302(b) (1999).

5.  A timely substantive appeal was not filed regarding the 
issue of the initial evaluation assigned for the service-
connected right knee disability.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.302(b) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of Appeal

Appellate review of an RO decision is initiated by a notice 
of disagreement (NOD) and completed by a substantive appeal 
after a statement of the case (SOC) is furnished. 38 U.S.C.A. 
§ 7105(a) (West 1991).  An appeal consists of a timely filed 
NOD in writing, and after a SOC has been furnished, a timely 
filed substantive appeal. 38 C.F.R. § 20.200 (1999).  An NOD 
is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction.  38 C.F.R. § 20.201 (1999).  A substantive 
appeal consists of a properly completed VA Form 9 "Appeal to 
the Board of Veterans' Appeals," or correspondence containing 
the necessary information.  38 C.F.R. § 20.202 (1999).  A 
substantive appeal must be filed within 60 days of the date 
that the agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later. 38 
C.F.R. § 20.302(b) (1999).  See Rowell v. Principi, 4 Vet. 
App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542, 546 
(1992) (where claimant did not perfect appeal by timely 
filing substantive appeal, RO rating decision became final).  
A substantive appeal postmarked prior to the expiration of 
the applicable time period will be accepted as timely filed.  
In the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by VA.  38 C.F.R. § 20.305 (1999).  
The time period may be extended for a reasonable period on 
request for good cause shown.  38 U.S.C.A. § 7105(d)(3) (West 
1991).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior SSOC.  The Board will construe such argument in 
a liberal manner for purposes of determining whether they 
raise issues on appeal, but the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination or determinations being appealed.  The Board 
will not presume that an appellant agrees with any statement 
of fact contained in an SOC or SSOC, which is not 
specifically contested.  Proper completion and filing of a 
substantive appeal are the last actions the appellant needs 
to take to perfect an appeal. 38 C.F.R. § 20.202 (1998).

The Court has held that it was proper for the Board to 
dismiss the appeal of a veteran who did not file a timely 
substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal. See Roy v. 
Brown, 5 Vet. App. 554 (1993). The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a NOD and a formal appeal. Id. at 555.

In this case, the veteran appealed the denial of service 
connection for hemorrhoids and for a right knee injury.  He 
was notified of the denial of service connection in December 
1996.  He filed an NOD later that same month.  The RO issued 
a SOC in October 1997.  The veteran filed a substantive 
appeal concerning the denial of service connection in 
November 1997.

In April 1998, the RO granted service connection for 
hemorrhoids and for history of a right knee injury, and 
assigned noncompensable evaluations for these disabilities 
from July 1996.  The veteran was so informed by a SSOC issued 
April 23, 1998.  He filed a NOD with the evaluations assigned 
for the hemorrhoids and for the right knee disability in June 
1998.  On July 28, 1999, the RO issued a SOC concerning the 
evaluations assigned for these disabilities.  Thus, the 
veteran had 60 days thereafter within which to file his 
substantive appeal as to these issues.  The one-year period 
from the notification of the evaluations initially assigned 
had ended in April 1999.  

The veteran did not thereafter file a substantive appeal, or 
written correspondence containing the required information, 
concerning the initial evaluation of these disabilities.  
Consequently, in February 2000, the Board informed the 
veteran and his representative that it was considering the 
timeliness of the substantive appeal as to these issues.  No 
response was received.  

The United States Court of Appeals for the Federal Circuit 
has held that an appeal of a decision of an agency of 
original jurisdiction denying service connection did not 
involve "the down-stream question concerning compensation 
level."  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. 
Cir. 1997); Barrera v. Gober, 122 F.3d 1030, 1032 (Fed. Cir. 
1997); Holland v. Gober, 10 Vet. App. 433, 436 (1997) (per 
curiam order).  Consequently, the veteran must perfect an 
appeal from the initial assignment of a disability evaluation 
for that matter to be before the Board on appeal.  The Board 
concludes that it does not have jurisdiction over the initial 
evaluations assigned for the service-connected hemorrhoids or 
the right knee disability in the absence of a timely 
substantive appeal concerning these issues.

II.  Service Connection

The threshold question that must be resolved regarding any 
given claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (now the Court of Appeals for Veterans 
Claims, hereinafter the Court) has held that a well grounded 
claim for service connection is comprised of three specific 
elements:  (1) evidence of a current disability as provided 
by a medical diagnosis; (2) evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the 
absence of any one of these three elements, the claim is not 
plausible, and the Board must find that the claim for service 
connection is not well grounded and therefore must be denied, 
pursuant to the decision of the Court in Edenfield v. Brown, 
8 Vet. App. 384 (1995).

As the following discussion will conclude, the veteran has 
failed to submit a well-grounded claim on the issues before 
the Board.  The Court has held that, when a claimant fails to 
submit a well grounded claim under 38 U.S.C.A. § 5107(a) 
(West 1991), VA has a duty under 38 U.S.C.A. § 5103(a) (West 
1991) to advise the claimant of the evidence required to 
complete his or her application, in circumstances in which 
the claimant has referenced other known and existing 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); see 
also Epps v. Brown, 9 Vet. App. 341 (1996).  In this case, 
the Board finds that this procedural consideration has been 
satisfied by the rating decision appealed and by the SOC and 
supplements thereto.  Moreover, unlike the situation in 
Robinette, the veteran has not put VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make these claims well grounded.  

A.  Headaches claim

The Board looks first to evidence of a current headache 
disability.  During his January 1998 hearing before the RO, 
the veteran testified that he currently has occasional 
headaches during his work with the Alabama Emergency 
Management Agency, which he describes as a high stress 
environment.  He further testified that he takes aspirin for 
his headache condition, which goes away after he rests for 
awhile.  In a January 1998 Statement in Support of Claim, the 
veteran described his headaches as chronic and causing pain 
on a regular basis.  During a September 1996 VA examination 
the veteran described the headaches as bilateral and temporal 
in location, lasting a couple of hours, with sharp pain that 
is progressing and occurring more frequently.  A computerized 
axial tomography scan of the veteran's head was normal.  The 
diagnosis was history of headaches.  The Board is satisfied 
that the veteran has provided sufficient evidence of a 
current headache disability for purposes of a well-grounded 
claim.

The Board next considers whether there is evidence of the 
incurrence or aggravation of a disease or injury during 
active military service.  The veteran testified during his RO 
hearing that his headaches started in approximately 1984 
after he was hit in the head on two separate occasions by 
opening tank hatches during military exercises.  He also 
stated that he would get headaches from both simulated and 
live munitions explosions, and from small arms fire.  The 
veteran stated in a January 1998 Statement in Support of 
Claim that he reported these headache complaints to active 
duty doctors or mostly physician assistants, who tell him to 
take aspirin for his headaches.  A review the veteran's 
service medical records reveals an April 1996 complaint of 
frequent headaches.  However, these records do not reveal any 
complaints of headaches following a head injury involving a 
tank hatch.  Nonetheless, the veteran is competent to 
describe what he has experienced.  In this case, he is 
competent to provide evidence of the tank hatch and exploding 
munitions incidents that he described and of experiencing 
headaches because of these events.  Thus, the Board finds 
sufficient evidence of an inservice disease or injury related 
to headaches.  

The Board finds that the veteran's headache claim must fail 
because of the absence of a nexus, from a competent medical 
authority, between his current complaints of headaches and 
his claim of inservice headaches.  The Board first notes 
that, according to the veteran's RO hearing testimony, his 
headache condition has existed since approximately 1984, 
while he was in service.  The Board also recognizes the lay 
statement from the veteran's wife in January 1998 in which 
she remembers the veteran coming home while in the service 
and complaining of headaches.  However, a Report of Medical 
History in the service medical records from November 1994 
indicates that the veteran related no history of headaches or 
a head injury.  The Board also notes that the veteran stated 
during his RO hearing that his headaches are probably stress 
related due to his present occupation with the Alabama 
Emergency Management Agency.  A review of the entire record 
does not provide any evidence from a medical authority to 
support the veteran's claim that his current headaches are 
related to his inservice complaint of headaches or an 
inservice injury.  

The veteran essentially relies on his own opinion that his 
current headaches originated from his inservice tank hatch 
experiences and from exploding munitions and small arms fire.  
The record does not show that the veteran is a medical 
professional or has the training and expertise to be 
qualified to provide opinions on clinical findings. 
Consequently, these statements do not constitute competent 
medical evidence of the origin of his headaches.  Such a 
claim must be based on a diagnosis by a qualified physician 
and supported by a physical examination.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  A review of the record does not 
reveal any competent medical evidence from a qualified 
physician to support this claim.  

The Board has also considered whether the veteran's testimony 
concerning continuity of symptomatology might be evidence of 
a nexus, see 38 C.F.R. § 3.303(b) (1999).  As headaches can 
be a symptom of a variety of underlying pathologies, the 
Board concludes that it does not.  See Savage v. Gober, 10 
Vet. App. 488 (1997).  

As the veteran has presented no evidence, other than his own 
allegations, to establish that his current headache problem 
was incurred or aggravated by active service, his claim for 
service connection for headaches is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza, 7 Vet. App. at 
506.   

	B.  Tinnitus

The Board first looks to evidence of a current tinnitus 
disability.  The veteran testified during his January 1998 RO 
hearing that he has occasional ringing in his ears, with the 
severity being worse than at other times.  As an example, he 
described how when he is around motorized equipment and power 
tools he would continue to hear the motor in his ears after 
the motor stopped.  He stated that a doctor told him that it 
was probably tinnitus.  In a February 1998 VA audiological 
examination, the veteran reported bilateral constant tinnitus 
that keeps him awake at times and interferes with his ability 
to concentrate.  He describes the tinnitus as a constant 
ringing, with the severity of the problem being a 3 on a 
scale of 1 to 5.  Similarly, in a September 1996 VA 
examination the veteran complained of bilateral tinnitus that 
he considered to be mild to moderate.  Although the VA 
examiner in either February 1998 or September 1996 did not 
provide a specific tinnitus diagnosis, the Board finds that 
the examiners' descriptions of the veteran's account of his 
tinnitus condition is the equivalent of a diagnosis, as the 
condition is based solely on the subjective account by the 
veteran.  The Board finds that the veteran is competent to 
describe a current tinnitus condition, especially at the well 
grounded stage of a service connection claim.  Thus, the 
Board is satisfied that sufficient evidence exists for a 
current tinnitus condition.      

The veteran must also provide sufficient evidence of an 
inservice disease or injury related to his tinnitus 
condition.  A review of the service medical records provides 
no evidence of treatment for tinnitus or complaints by the 
veteran, even though the records show complaints of, and 
treatment for, a hearing loss condition.  The veteran 
submitted a statement to VA in June 1998 in which he 
described that his tinnitus began in 1985 or 1986 after an 
artillery simulator exploded near him in a tent while he was 
wearing a steel helmet.  He further stated during his January 
1998 RO hearing that his tinnitus was aggravated by similar 
loud noises from other simulated and live munitions 
explosions.  The Board finds that this account by the veteran 
of being in proximity to multiple inservice concussion blasts 
is sufficient evidence of the incurrence of an inservice 
injury.        

The Board finds that the veteran's tinnitus claim must fail 
because of the absence of a nexus, from a competent medical 
authority, between his current complaints of tinnitus and his 
reported inservice tinnitus.  The veteran has submitted 
January 1998 lay witness statements from his wife and from 
Thomas Watts, Jr. that state that the veteran complained of 
hearing problems and ringing in his ears while he was in the 
service.  The Board also recognizes that the veteran has 
associated his current tinnitus problem to his active 
service.  However, a review of the entire record does not 
reveal any evidence from a competent medical authority that 
connects the veteran's current tinnitus to military service.       

The veteran essentially relies on his own opinion that his 
current tinnitus originated from inservice concussion blasts 
from live and simulated munitions.  The record does not show 
that the veteran is a medical professional or has the 
training and expertise to be qualified to provide opinions on 
clinical findings. Consequently, these statements do not 
constitute competent medical evidence of the origin of his 
tinnitus.  Such a claim must be based on a diagnosis by a 
qualified physician and supported by a physical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A review of 
the record does not reveal any competent medical evidence 
from a qualified physician to support this claim.  

As the veteran has presented no evidence, other than his own 
allegations, to establish that his current tinnitus problem 
was incurred or aggravated by active service, his claim for 
service connection for tinnitus is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza, 7 Vet. App. at 
506.   

	C.  Hiatal Hernia

As the first element of a well grounded claim, the veteran 
must provide evidence of a diagnosed hiatal hernia condition.  
A review of the evidence shows that the veteran's claim fails 
on this count.  The most recent VA general medical 
examination, from September 1996, reveals that the veteran 
complains of acid reflux and gastrointestinal discomfort that 
occurs every few days after eating.  He stated that he takes 
"TUMS" for relief, or else he tries to vomit.  However, the 
examiner found no evidence of a hernia, and a barium swallow 
and upper gastrointestinal examination was normal.  Although 
the diagnosis indicates a history of hiatal hernia with 
reflux, there is no indication from this examination that the 
veteran has a current hiatal hernia disability.  The veteran 
submitted a statement in June 1998 in which he related how he 
has to take Prilosec for his reflux symptoms.  However, 
without a current hiatal hernia diagnosis the veteran cannot 
present a well grounded claim for service connection for 
hiatal hernia.

The veteran has submitted a statement from P. Chan, M.D., 
from January 1998 that indicates that the veteran has active 
gastroesophageal reflux disease (GERD), which requires 
medication to control its symptoms.  Dr. Chan also states 
that the veteran has a history of hiatal hernia, diagnosed in 
August 1996, that can cause or aggravate reflux symptoms.  
The issue that first must be resolved, however, is whether 
the veteran has a currently diagnosed hiatal hernia 
disability.  Neither Dr. Chan's statement, indicating a 
diagnosis of GERD, nor the most recent VA examination present 
any evidence from a competent medical authority that the 
veteran has a current hiatal hernia condition.  Thus, the 
Board must conclude that the veteran's claim for service 
connection for hiatal hernia is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza, 7 Vet. App. at 
506.            


ORDER

Entitlement to service connection for headaches is denied.  
Entitlement to service connection for tinnitus is denied.  
Entitlement to service connection for hiatal hernia is 
denied.

The appeals from the initial evaluation of the service-
connected hemorrhoids and right knee disability are 
dismissed.  


REMAND

Effective June 10, 1999, regulations concerning the 
evaluation of hearing loss were revised.  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court held 
that, when there has been a change in an applicable stature 
or regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
Accordingly, with respect to claims involving ratings for 
hearing loss, which were pending on June 10, 1999, it will be 
necessary to determine whether the amended regulations or the 
previously existing regulations are more favorable to the 
claimant.  The more favorable regulation must then be 
applied.  The General Counsel of VA, in a precedent opinion, 
has held that the determination of whether an amended 
regulation is more beneficial to a claimant than the prior 
provisions must be made on a case-by-case basis. VAOPGCPREC 
11-97 (O.G.C. Prec 11-97).  

The RO has not had an opportunity to consider whether the 
revised or the former rating criteria would be more favorable 
to the veteran.  To ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:

1. The RO should consider whether the 
rating criteria that became effective on 
June 10, 1999, are more or less favorable 
to the veteran than the former rating 
criteria, and should assign a disability 
evaluation for the veteran's service-
connected hearing loss using the more 
favorable rating criteria.  In making 
this determination, the RO should 
undertake any evidentiary development 
necessary to rate the disability.  

2.  If the benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case, which 
should include the revised rating 
criteria, and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board, as warranted, for 
further appellate review.

The veteran need take no action until he is so informed.  He 
may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this REMAND is to obtain 
additional evidence.  The Board intimates no opinion as to 
the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

